Citation Nr: 0801130	
Decision Date: 01/11/08    Archive Date: 01/22/08

DOCKET NO.  05-24 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon


THE ISSUES

1.	Entitlement to service connection for chronic lymphocyte 
leukemia.  

2.	Entitlement to service connection for tinnitus. 

3.	Entitlement to service connection for chronic nail fungus. 

4.	Entitlement to an increased evaluation for bilateral 
hearing loss, currently 0 percent disabling.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel 


INTRODUCTION

The veteran, a former submariner, served on active duty from 
September 1956 to September 1958.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from December 2003 and February 2005 RO decisions.  

In January 2007, the veteran testified in a Travel Board 
hearing in front of the undersigned Veterans Law Judge.  The 
transcript of the hearing is associated with the claims file 
and has been reviewed.

The Board also received additional medical evidence from the 
veteran in January 2007 consisting of medical records and a 
medical opinion from a private physician.  The new evidence 
was accompanied by a waiver of the veteran's right to initial 
consideration of the new evidence by the RO.  38 C.F.R. §§ 
19.9, 20.1304(c) (2006).  Accordingly, the Board will 
consider the new evidence in the first instance in 
conjunction with the issues on appeal.  

The issues of service connection for tinnitus and increased 
rating for bilateral hearing loss are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.	The veteran has been notified of the evidence necessary to 
substantiate his claim, and all relevant evidence necessary 
for an equitable disposition of this appeal has been 
obtained.

2.	The competent medical evidence of record shows that the 
veteran's diagnosis of chronic lymphocyte leukemia is related 
to chemical exposure in service.  

3.	The competent medical evidence does not show that the 
veteran has a chronic nail fungus disability that is related 
to service.  


CONCLUSIONS OF LAW

1.	Chronic lymphocyte leukemia was incurred in active 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2007).

2.	Chronic nail fungus was not incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 
3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the appellant in August 2003 and October 2004 that 
fully addressed all four notice elements and was sent prior 
to the initial AOJ decisions in December 2003 and February 
2005, respectively.  The letters informed the appellant of 
what evidence was required to substantiate the claims and of 
the appellant's and VA's respective duties for obtaining 
evidence.  The appellant was also asked to submit evidence 
and/or information in his possession to the AOJ.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

In this case, the veteran was provided with this notice in 
March 2006, prior to the July 2006 supplemental statement of 
the case.  The Board finds that any error with respect to 
this notice was harmless given that service connection for 
chronic nail fungus is being denied, and hence no rating or 
effective date will be assigned with respect to this claimed 
disability.  Additionally,  there is no prejudice to the 
veteran regarding his chronic lymphocyte leukemia (CLL) 
claim, as service connection is granted, which is a full 
grant of the benefits sought.  

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

In this case, a VA examination is not required for the claim 
for chronic nail fungus because there is no evidence in the 
service medical records, VA medical records, or private 
medical records of a diagnosis of or treatment for chronic 
nail fungus.  Therefore, there is no indication that the 
veteran's claimed disability may be associated with service.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the service 
medical records, DD Form 214, private medical records, and 
the VA medical records.  Additionally, a hearing was held in 
January 2007.  Significantly, neither the appellant nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

SERVICE CONNECTION 

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

To establish direct service connection for a claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

Chronic Lymphocyte Leukemia

Leukemia is a chronic disease under 38 C.F.R. § 3.309(a).  
Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests leukemia to 
a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred or aggravated in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 
3.307, 3.309.  

The veteran has a current diagnosis of CLL.  In September 
2001, the veteran was diagnosed with CLL by a private 
physician.  The medical evidence of record depicts treatment 
for CLL since September 2001.  As the veteran was not 
diagnosed within one year after discharge from service, 
service connection is not presumed.  The first criterion for 
direct service connection, however, has been met because 
there is a current diagnosis of CLL.  

Regarding the second criterion, CLL was not diagnosed or 
treated in service.  The service medical records are negative 
for CLL.  The Board acknowledges, however, the veteran's 
testimony in the January 2007 hearing that he was exposed to 
chemicals in service.  The Board notes that the medical 
records and personnel records do not indicate that the 
veteran was exposed to any chemicals in service.  
Nevertheless, the veteran testified that he was exposed to 
paint, paint thinners, carbon tetrachloride, methyl ethyl 
ketone and idolene while aboard the USS Sennet.  The veteran 
described painting the USS Sennet and cleaning torpedo tubes.  
The Board also notes that the veteran worked as a manager in 
a gas and oil company in the inorganic chemicals division and 
is familiar with chemicals.  The veteran is competent to give 
evidence about what he experienced in service.  See, e.g., 
Layno v. Brown, 6 Vet. App. 465 (1994).  Therefore, the Board 
finds the veteran's testimony credible as to what he was 
exposed to in service.  Furthermore, the Board finds the 
veteran's testimony credible and probative.  Rucker v. Brown, 
10 Vet. App. 67, 74 (1997).  Affording the veteran the 
benefit of the doubt, the Board concludes that it is likely 
that the veteran was indeed exposed to the above mentioned 
chemicals in service.  

Regarding the third criteria, a private medical opinion dated 
in July 2005 indicated that the veteran reported he was 
exposed to various chemical solvents in service.  The 
physician indicated that it was known that hematologic 
abnormalities including leukemia had been associated in the 
long-term follow up after such exposure.  The physician 
opined that it was possible the veteran's diagnosis could be 
related, but the physician could not definitely identify a 
cause and effect relationship.  The physician explained that 
he could not disprove that his diagnosis was not associated 
with exposure in service.  

The veteran also submitted a statement from a private 
physician dated in January 2007.  The physician had a 
detailed medical history of the veteran, reviewed his medical 
files and conducted tests to confirm the diagnosis of CLL.  
The physician indicated that the veteran reported regular 
exposure in service to chemicals including ketones, paints, 
alcohol, solvents, and asbestos.  The veteran also reported 
regular exposure in service to welding and burning fumes, 
petroleum products, excessive noise, carbon tetrachloride, 
methyl ethyl ketones, cutting oils and coolants.  The 
physician opined that the diagnosis of CLL was as likely as 
not caused by the exposures in service.  

After consideration of the foregoing, the Board recognizes 
that the documentation of record does not definitively 
establish what the veteran was exposed to in service.  There 
is, however, medical evidence of a relationship between the 
veteran's leukemia and exposure to chemicals in service.  
That medical evidence linked-at least in part-CLL to 
asbestosis.  To be sure, it is possible that post-service 
employment exposure led to the development of leukemia.  That 
circumstance, however, is not supported by expert evidence.  
Nothing in the veteran's claim is facially implausible.  
Resolving all benefit of the doubt in the veteran's favor, 
the Board finds that an award of service connection for CLL 
is warranted in this case.  38 C.F.R. § 3.303(d) (2007).  

Chronic Nail Fungus

The Board has reviewed all medical evidence of record, 
including the VA medical treatment records and private 
medical records.  The medical evidence of record does not 
show a diagnosis of or treatment for chronic nail fungus.  In 
December 2001, the veteran was treated for a rash on his 
ankles, legs and body with an antifungal cream, but there was 
no indication of chronic nail fungus.  

The service medical records also are silent regarding chronic 
nail fungus.  The separation examination in September 1958 
does not indicate chronic nail fungus.  There is no diagnosis 
of or treatment for chronic nail fungus in service.  

The Board acknowledges the veteran's testimony in the January 
2007 hearing that he was exposed to wet, damp and humid 
conditions in service.  He also testified the he would go 
barefoot and not have regular shower facilities available.  
He testified that he was exposed to public restrooms, 
showers, and locker rooms.  He also testified that he lost 
his toe nails due to fungus on several occasions.  He 
indicated that he was issued powder and creams for nail 
fungus in service; however, there is no documentation of this 
treatment in the service medical records.  The veteran also 
indicated that he sought treatment for chronic nail fungus 
after service; however, there are no medical records of this 
treatment.  Without medical evidence of chronic nail fungus, 
service connection cannot be granted.  

Furthermore, the evidence of record lacks a nexus between 
service and chronic nail fungus.  There is no evidence of 
record linking nail fungus to an injury or disease in 
service, other than the veteran's own statements.  The 
evidence of record is devoid of any objective medical 
evidence of nail fungus.  No doctor has ever opined that nail 
fungus is related to service.  Without competent medical 
evidence linking the veteran's disability to service, service 
connection is not warranted.

The Board has considered the veteran's testimony that chronic 
nail fungus began in service; however, the record reflects 
that he lacks the medical expertise necessary to render a 
medical diagnosis or competent opinion regarding the etiology 
of his chronic nail fungus.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt rule does not apply, and the 
veteran's claim for service connection for chronic nail 
fungus must be denied.  See 38 U.S.C.A §5107; 38 C.F.R. 
§ 3.102.


ORDER

Service connection for chronic lymphocyte leukemia is 
granted.  

Service connection for chronic nail fungus is denied.  


REMAND

The veteran is service connected for bilateral hearing loss 
due to noise exposure in service.  The last VA Audio 
Examination was in December 2004.  Since that examination, 
the veteran indicated that his hearing has increased in 
severity.  The veteran testified in the January 2007 hearing 
that he wears hearing aids and tinnitus maskers issued by VA.  
He also testified that he received treatment at the Portland 
VA Medical Center since December 2004 for his hearing loss 
and tinnitus.  The veteran indicated that he participated in 
a tinnitus study at the Portland VA Medical Center in 2006.  
The veteran testified that as part of that study, 
audiological examinations were conducted.  The Board notes 
that the last VA medical records associated with the claims 
file are dated in April 2005.  As such, additional VA medical 
records should be obtained.  

Additionally, the Board noted that tinnitus was not addressed 
in the December 2004 VA examination.  In determining whether 
the duty to assist requires that a VA medical examination be 
provided or medical opinion obtained with respect to a 
veteran's claim for benefits, there are four factors for 
consideration.  These four factors are:  (1) whether there is 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; (2) whether there is 
evidence establishing that an event, injury, or disease 
occurred in service, or evidence establishing certain 
diseases manifesting during an applicable presumption period; 
(3) whether there is an indication that the disability or 
symptoms may be associated with the veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C. § 5103A(d) and 
38 C.F.R. § 3.159(c)(4).  In this case, the veteran has a 
diagnosis of tinnitus and confirmed exposure to noise in 
service.  Therefore, the Board finds that a VA examination is 
necessary to determine if tinnitus is associated with the in 
service noise exposure.  

Accordingly, the case is REMANDED for the following action:

1.	The RO should obtain all VA medical 
records from the Portland VA Medical 
Center.  All efforts to obtain VA records 
should be fully documented, and the VA 
facility must provide a negative response 
if records are not available.

2.	After reviewing the above referenced VA 
treatment records, if a VA audiological 
examination was not conducted since 
December 2004, the veteran should be 
afforded an audiological examination to 
determine the nature and extent of the 
bilateral hearing loss disability.  All 
indicated evaluations, studies, and tests 
deemed necessary should be accomplished 
and all findings reported in detail.  The 
claims file should be made available for 
review in connection with the examination.  
Please send the claims folder to the 
examiner for review in conjunction with 
the examination.  

3.	The veteran should also be scheduled 
for a VA examination with the appropriate 
medical specialist to determine the 
etiology of the veteran's tinnitus.  The 
claims file must be made available to and 
reviewed by the specialist in conjunction 
with the examination, and the examination 
report should reflect that such a review 
was made.  All pertinent symptomatology 
and findings should be reported in detail.  
Any indicated diagnostic tests and studies 
should be accomplished.  The specialist 
should state whether the veteran's 
tinnitus is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent), 
causally or etiologically related to or 
aggravated by active service.  

4.	The RO should then readjudicate the 
issues on appeal.  If the determination 
remains unfavorable to the veteran, the RO 
should issue a supplemental statement of 
the case that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issues.  An appropriate period of time 
should be allowed for response by the 
veteran and his representative.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


